DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/03/2022 has been entered.  Claims 1-2, 4, 6, 8-10, 12-13, and 17 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 2012/0065321 A1).
	Regarding claim 1, Grootaert discloses a curable fluoropolymer composition [0001].  The composition comprises a fluoroelastomer comprising nitrogen-containing cure sites [0007].  Grootaert discloses the fluoroelastomers containing nitrile –containing fluorinated olefins or nitrile-containing fluorinated vinyl ethers (containing cyano group) [0037].  The fluoropolymer composition can be cured with curatives (a crosslinking agent that reacts with the curing site of the elastomer to form a crosslinking unit in the elastomer) with the catalyst (crosslinking aid ) [0048-0050].  Grootaert discloses bis-aminophenols [0048].  As shown in Example 1, the catalyst (crosslinking aid) is tetrabutylphosphonium 2-(p-toluyl)-1,1,1,3,3,3-hexafluoropropoxide, CH3C6H4(CF3)2O-+P(C4H2)4 (a salt of 4-methyl-,-bis(trifluoromethyl)benzylmethanol and tetrabutyl phosphonium).  The effective amount of the catalyst is at least about 0.1 parts curative per hundred parts of gum on a weight basis and below about 10 phr [0047].  If peroxide is used as the curative, the peroxide is present in amount of about 1 to 3 parts per 100 parts of perfluoroelastomer used [0051].  The combination of 
	However, Grootaert does not disclose the total content of the crosslinking agent and the crosslinking aid is about 0.5 parts by mass or more and about 3 parts by mass or less with reference to 100 parts by mass of the curable fluorine-based polymer and the ratio between the crosslinking agent and the crosslinking aid is form about 2:8 to about 7:3.  As the amount crosslinking and speed of crosslinking is variable that can be modified by adjusting said amount of the crosslinking agent and crosslinking aid as per the teachings of Grootaert [0045, 0051-0052], the precise total content of the crosslinking agent and the crosslinking aid would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, total content of the crosslinking agent and the crosslinking aid, and the motivation to do so would have been to obtain desired crosslinking (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
	Regarding claim 4, Grootaert discloses perfluoroelastomer gums [0023].
	Regarding claim 8, Grootaert discloses fillers including silica, carbon black, or fluoropolymer fillers [0056-0057].
	Regarding claim 10, Grootaert discloses O-rings, gaskets, and seals [0066].

Claims 2, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 2012/0065321 A1) as applied to claim 1 above in view of Osumi (US 2016/0319102 A1).
Regarding claim 2, Grootaert discloses the composite as shown above in claim 1.
	However, Grootaert does not disclose a curable fluorine-based plastic including a copolymerization unit having a curing site, the curing site of the curable fluorine-based plastic is a site that reacts with the crosslinking agent to form a crosslinked unit in the plastic.  Osumi teaches a fluororesin including a nitrile group-containing monomer [0028].  Osumi relates to perfluoroelastomer composition [0001].  Grootaert and Osumi are analogous art concerned with the same field of endeavor, namely fluoroelastomer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fluororesin per the teachings of Osumi, and the motivation to do so would have been as Osumi suggests improvement in the mechanical strength of a crosslinked molded product of the perfluoroelastomer composition while maintaining the heat resistance [0005, 0028].  
	Regarding claim 12, Grootaert discloses the fluoroelastomers containing nitrile–containing fluorinated olefins or nitrile-containing fluorinated vinyl ethers (containing cyano group) [0037].
	Regarding claim 13, Grootaert discloses perfluoroelastomer gums [0023].
	Regarding claim 17, Grootaert discloses fillers including silica, carbon black, or fluoropolymer fillers [0056-0057].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 2012/0065321 A1) as applied to claim 5 above as evidenced by Iwa (US 5,767,204).
Regarding claim 6, Grootaert discloses the composite as shown above in claim 5.  Grootaert discloses bis-aminophenols per the teachings of Iwa [0048].  Per the teachings of Iwa, 
	 
    PNG
    media_image1.png
    115
    325
    media_image1.png
    Greyscale

is an example of a bis(aminophenyl) compound C4/L63-C5/L13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 2012/0065321 A1) as applied to claim 1above in view of Iwa (US 5,767,204).
Regarding claim 9, Grootaert discloses the composite as shown in claim 1.  Grootaert discloses the amount of the catalyst is preferably at least about 0.5 phr and below about 5 phr [0047].  Grootaert discloses bis-aminophenols as per the teachings of Iwa [0048].
	However, Grootaert does not disclose the cured product has a compression set of 88% or less without causing cracking or melting after being held at 300°C for 14 days, wherein the compression set is measured in accordance with JIS K6262.  Iwa teaches the amount of the bis(aminophenyl) compound is preferably about 0.5 to about 2 parts by weight to 100 parts of the terpolymer (C4/L63-C5/L13).  Based on calculations on the preferred amounts, the total content of the crosslinking agent and the crosslinking aid is from 1 to 7 parts by mass with reference to 100 parts by mass of the curable fluorine-based polymer, and the ratio between the crosslinking agent and the crosslinking aid is from about 2/8 to about 8/2 which significantly overlaps the claimed ranges.  Iwa relates to fluorine-containing elastomer composition (C1/L7-10).  Grootaert and Iwa are analogous art concerned with the same field of endeavor, namely fluorine-containing elastomer composition.  It would have been obvious to one of ordinary skill in the art before the 
The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, because the composite includes a specific crosslinking agent and a specific crosslinking aid at a specific ratio, the cured product obtained from the composite has excellent long-term high temperature resistance (P3/L25-29).  Therefore, the claimed effects and physical properties, i.e. the cured product has a compression set of 88% or less without causing cracking or melting after being held at 300°C for 14 days, wherein the compression set is measured in accordance with JIS K6262 would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 2012/0065321 A1) as applied to claim 14 above in view of Osumi (US 2016/0319102 A1) as applied to claim 2 above as evidenced by Iwa (US 5,767,204).
Regarding claim 15, Grootaert discloses the composite as shown above in claim 14.  Grootaert discloses bis-aminophenols per the teachings of Iwa [0048].  Per the teachings of Iwa, 
	 
    PNG
    media_image1.png
    115
    325
    media_image1.png
    Greyscale

is an example of a bis(aminophenyl) compound C4/L63-C5/L13).

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Grootaert fails to disclose both (i) the total content of crosslinking agent and the crosslinking aid and (b) the ratio between the crosslinking agent and the crosslinking aid (page 6) is not persuasive.  The amount crosslinking and speed of crosslinking is variable that can be modified by adjusting said amount of the crosslinking agent and crosslinking aid as per the teachings of Grootaert [0045, 0051-0052], the precise total content of the crosslinking agent and the crosslinking aid would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  
B) Applicant’s allegation of unexpected results (page 6) is not persuasive.  Instant claim 1 recites any curable fluorine-based polymer comprising a curable fluorine-based elastomer including a copolymerization unit having a cyano group.  However, the only fluoroelastomer used in the examples is a TFE/PMVE/MV5CN copolymer.  The compression set of Compartive Examples 5 and Comparative Example 6 is not significantly different form the C/Set(%), 300°C, 72 hours.  Comparative Example 5 has a compression set not significantly different from Examples 4-8 at .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767